Exhibit 10.59

AMENDED FORM OF NON-QUALIFIED STOCK OPTION AGREEMENT

PERRY ELLIS INTERNATIONAL, INC.

NON-QUALIFIED STOCK OPTION AGREEMENT

FOR

[OPTIONEE]

Agreement

1. Grant of Option. Perry Ellis International, Inc. (the “Company”) hereby
grants, as of [date] (“Date of Grant”), [name] (the “Optionee”) an option (the
“Option”) to purchase [number] shares of the Company’s Common Stock, $0.01 par
value per share (the “Shares”), at an exercise price per share equal to
$[            ] (the “Exercise Price”). The Option shall be subject to the terms
and conditions set forth herein. The Option was issued pursuant to the Company’s
Second Amended and Restated 2005 Long-Term Incentive Compensation Plan (the
“Plan”), as amended and restated, which is incorporated herein for all purposes.
The Option is a Non-Qualified Stock Option, and not an Incentive Stock Option.
The Optionee hereby acknowledges receipt of a copy of the Plan and agrees to be
bound by all of the terms and conditions hereof and thereof and all applicable
laws and regulations.

2. Definitions. Unless otherwise provided herein, terms used herein that are
defined in the Plan and not defined herein shall have the meanings attributed
thereto in the Plan.

3. Exercise Schedule. Except as otherwise provided in Sections 6 or 9 of this
Agreement, or in the Plan, the Option is exercisable in installments as provided
below, which shall be cumulative. To the extent that the Option has become
exercisable with respect to a percentage of Shares as provided below, the Option
may thereafter be exercised by the Optionee, in whole or in part, at any time or
from time to time prior to the expiration of the Option as provided herein.
Provided that the Continuous Service of the Optionee continues through and on
the applicable vesting date, the Optionee shall be entitled to exercise the
Option with respect to the percentage of Shares granted as indicated beside the
date, in the following table (the “Vesting Date”):

 

Number of Shares

   Vesting Date  

[number]

     [vesting date ] 

Except as otherwise specifically provided herein, there shall be no
proportionate or partial vesting in the periods prior to each Vesting Date, and
all vesting shall occur only on the appropriate Vesting Date. Upon the
termination of the Optionee’s Continuous Service with the Company and its
Related Entities, any unvested portion of the Option shall terminate and be null
and void. The Committee, in its sole and absolute discretion, may accelerate all
or any portion of the vesting of the Option at any time.

 

1



--------------------------------------------------------------------------------

4. Method of Exercise. The vested portion of this Option shall be exercisable in
whole or in part in accordance with the exercise schedule set forth in Section 3
hereof by written notice which shall state the election to exercise the Option,
the number of Shares in respect of which the Option is being exercised, and such
other representations and agreements as to the holder’s investment intent with
respect to such Shares as may be required by the Company pursuant to the
provisions of the Plan. Such written notice shall be signed by the Optionee (or
in the event of the Optionee’s legal incapacity or incompetency, the Optionee’s
guardian or legal representative and in the case of the Optionee’s death, the
Optionee’s estate) and shall be delivered in person or by certified mail to the
Secretary of the Company. The written notice shall be accompanied by payment of
the Exercise Price. This Option shall be deemed to be exercised after both
(a) receipt by the Company of such written notice accompanied by the Exercise
Price and (b) arrangements that are satisfactory to the Committee in its sole
discretion have been made for Optionee’s payment to the Company of the amount,
if any, that is necessary to be withheld in accordance with applicable Federal
or state withholding requirements. No Shares shall be issued pursuant to the
Option unless and until such issuance and such exercise shall comply with all
relevant provisions of applicable law, including the requirements of any stock
exchange upon which the Shares then may be traded.

5. Method of Payment. Payment of the Exercise Price shall be by any of the
following, or a combination thereof, at the election of the Optionee: (a) cash;
(b) check; (c) with Shares that have been held by the Optionee for at least 6
months (or such other Shares as the Company determines will not cause the
Company to recognize for financial accounting purposes a charge for compensation
expense); (d) pursuant to a “cashless exercise” procedure, by delivery of a
properly executed exercise notice together with such other documentation, and
subject to such guidelines, as the Committee shall require to effect an exercise
of the Option and delivery to the Company by a licensed broker acceptable to the
Company of proceeds from the sale of Shares or a margin loan sufficient to pay
the Exercise Price and any applicable income or employment taxes, or (e) such
other consideration or in such other manner as may be determined by the
Committee in its absolute discretion.

6. Termination of Option. Any unexercised vested portion of the Option shall
automatically and without notice terminate and become null and void at the time
of the earliest to occur of the following:

(a) unless the Committee otherwise determines in writing in its sole discretion,
[                    ] months after the date on which the Optionee’s Continuous
Service with the Company and its Related Entities is terminated for any reason
other than by reason of (i) termination of the Optionee’s Continuous Service by
the Company or a Related Entity for Cause, (ii) a Disability of the Optionee as
determined by a medical doctor satisfactory to the Committee, or (iii) the
Optionee’s death;

(b) immediately upon the termination of the Optionee’s Continuous Service with
the Company and its Related Entities for Cause;

 

2



--------------------------------------------------------------------------------

(c) [                    ] months after the date on which the Optionee’s
Continuous Service with the Company and its Related Entities is terminated by
reason of a Disability as determined by a medical doctor satisfactory to the
Committee;

(d) [                    ] months after the date of termination of the
Optionee’s Continuous Service with the Company and its Related Entities by
reason of the death of the Optionee (or, if later, three months after the date
on which the Optionee shall die if such death shall occur during the one year
period specified in paragraph (c) of this Section 6); or

(e) the [                    ] anniversary of the Date of Grant.

7. Transferability. Unless otherwise determined by the Committee, the Option
granted hereby is not transferable otherwise than by will or under the
applicable laws of descent and distribution, and during the lifetime of the
Optionee the Option shall be exercisable only by the Optionee, or the Optionee’s
guardian or legal representative. In addition, the Option shall not be assigned,
negotiated, pledged or hypothecated in any way (whether by operation of law or
otherwise), and the Option shall not be subject to execution, attachment or
similar process. Upon any attempt to transfer, assign, negotiate, pledge or
hypothecate the Option, or in the event of any levy upon the Option by reason of
any execution, attachment or similar process contrary to the provisions hereof,
the Option shall immediately become null and void. The terms of this Option
shall be binding upon the executors, administrators, heirs, successors and
assigns of the Optionee.

8. No Rights of Stockholders. Neither the Optionee nor other person authorized
under Section 4 herein to exercise the Option shall be, or shall have any of the
rights and privileges of, a stockholder of the Company with respect to any
shares of Stock purchasable or issuable upon the exercise of the Option, in
whole or in part, unless and until such shares have been fully paid and the
Optionee (or other person authorized under Section 4 herein to exercise the
Option) has been entered as the stockholder of record on the books of the
Company.

9. Acceleration of Exercisability of Option. [The exercisability of this Option
may be accelerated only at such time, and only to the extent, as may be
determined by the Committee in writing.]

(a) [This Option shall become immediately fully exercisable in the event that,
prior to the termination of the Option pursuant to Section 6 hereof, and during
the Optionee’s Continuous Service, there is a “Change in Control”, as defined in
Section 9(b) of the Plan.] [In the event that prior to the termination of this
Option pursuant to Section 6 hereof and within [time period] following a “Change
in Control, as defined in Section 9(b) of the Plan, the Optionee’s employment is
terminated by the Company without Cause or is terminated by the Optionee with
Good Reason, this Option shall become immediately fully exercisable.]

[(b) Notwithstanding the foregoing, if in the event of a Change in Control the
successor company assumes or substitutes for the Option, the vesting of the
Option shall not be accelerated as described in Section 9(a). For the purposes
of this paragraph, the Option shall be considered assumed or substituted for if,
following the Change in Control, the Option or substituted option confers the
right to purchase, for each Share subject to the Option immediately prior to the
Change in Control, the consideration (whether stock, cash or other

 

3



--------------------------------------------------------------------------------

securities or property) received in the transaction constituting a Change in
Control by holders of Shares for each Share held on the effective date of such
transaction (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares);
provided, however, that if such consideration received in the transaction
constituting a Change in Control is not solely common stock of the successor
company or its parent or subsidiary, the Committee may, with the consent of the
successor company, or its parent or subsidiary, provide that the consideration
to be received upon the exercise or vesting of the Option will be solely common
stock of the successor company or its parent or subsidiary substantially equal
in fair market value to the per share consideration received by holders of
Shares in the transaction constituting a Change in Control. The determination of
such substantial equality of value of consideration shall be made by the
Committee in its sole discretion and its determination shall be conclusive and
binding.]

10. No Right to Continued Employment. Neither the Option nor this Agreement
shall confer upon the Optionee any right to continued employment or service with
the Company.

11. Law Governing. This Agreement shall be governed in accordance with and
governed by the internal laws of the State of Florida.

12. Interpretation / Provisions of Plan Control. This Agreement is subject to
all the terms, conditions and provisions of the Plan, including, without
limitation, the amendment provisions thereof, and to such rules, regulations and
interpretations relating to the Plan adopted by the Committee as may be in
effect from time to time. If and to the extent that this Agreement conflicts or
is inconsistent with the terms, conditions and provisions of the Plan, the Plan
shall control, and this Agreement shall be deemed to be modified accordingly.
The Optionee accepts the Option subject to all of the terms and provisions of
the Plan and this Agreement. The undersigned Optionee hereby accepts as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan and this Agreement, unless shown to have been
made in an arbitrary and capricious manner.

13. Notices. Any notice under this Agreement shall be in writing and shall be
deemed to have been duly given when delivered personally or when deposited in
the United States mail, registered, postage prepaid, and addressed, in the case
of the Company, to the Company’s General Counsel at Perry Ellis International,
Inc., 3000 N.W. 107 Avenue, Miami, FL 33172, or if the Company should move its
principal office, to such principal office, and, in the case of the Optionee, to
the Optionee’s last permanent address as shown on the Company’s records, subject
to the right of either party to designate some other address at any time
hereafter in a notice satisfying the requirements of this Section.

14. Binding Effect. Subject to all restrictions provided for in this Agreement
and by applicable law relating to assignment and transfer of this Agreement and
the Option provided for herein, this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective heirs, executors,
administrators, successors, and assigns.

15. Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

 

4



--------------------------------------------------------------------------------

16. Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior understandings and agreements written or oral, of the
parties hereto with respect to the subject matter hereof. There is no
representation or statement made by any party on which another party has relied
which is not included in this Agreement. Neither this Agreement nor any term
hereof may be amended, waived, discharged, or terminated except by a written
instrument signed by the Company and the Optionee; provided, however, that the
Company unilaterally may waive any provision hereof in writing to the extent
that such waiver does not adversely affect the interests of the Optionee
hereunder, but no such waiver shall operate as or be construed to be a
subsequent waiver of the same provision or a waiver of any other provision
hereof. Notwithstanding anything in this Agreement to the contrary, the terms of
this Agreement and all options granted hereunder shall be subject to the terms
of any written employment agreement, if any, between the Optionee and the
Company.

17. Internal Revenue Code Section 409A. The Option granted hereunder is intended
to be exempt from Section 409A of the Internal Revenue Code of 1986, as amended,
and the Treasury regulations and other official guidance promulgated thereunder.

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of [date]:

 

PERRY ELLIS INTERNATIONAL, INC.

By:  

 

Date:  

 

The Optionee acknowledges receipt of a copy of the Plan and represents that he
or she has reviewed the provisions of the Plan and this Option Agreement in
their entirety, is familiar with and understands their terms and provisions, and
hereby accepts this Option subject to all of the terms and provisions of the
Plan and the Option Agreement. The Optionee further represents that he or she
has had an opportunity to obtain the advice of counsel prior to executing this
Option Agreement.

 

Dated:  

 

    OPTIONEE:       By:  

 

       

[name]

 

5